DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: a related case is mentioned in the specification but the application number is missing.  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 16 April 2019 and 8 October 2019, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Claim Objections
Claim 14 is objected to because of the following informalities:  “filtering out or more first entries” appears as though it should be “filtering out one or more first entries”, or similar.  Appropriate correction is required.
Claims 15-16 depend upon claim 14, and thus include the aforementioned limitation(s).

Claim 16 is objected to because of the following informalities:  “filtering out or more second entries” appears as though it should be “filtering out one or more second entries”, or similar.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  “filtering out or more first entries” appears as though it should be “filtering out one or more first entries”, or similar.  Appropriate correction is required.
Claims 27 depends upon claim 26, and thus includes the aforementioned limitation(s).

Claim 27 is objected to because of the following informalities:  “filtering out or more second entries” appears as though it should be “filtering out one or more second entries”, or similar.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 17, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14-18 of U.S. Patent No. 10,474,478. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

As per claim 1, see claim 6 of U.S. Patent No. 10,474,478.

As per claim 2, see claims 7 or 8 of U.S. Patent No. 10,474,478.

As per claim 3, see claim 3 of U.S. Patent No. 10,474,478.

As per claim 17, see claim 18 of U.S. Patent No. 10,474,478.

As per claim 22, see claims 1-8 and 16-18 of U.S. Patent No. 10,474,478.  While they are claimed as a computer implemented method and an article of manufacture, they still recite all of the elements of the claimed system of claim 22, and thus anticipate the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, the intended scope is not clear because it is not clear what is meant by “computer executable instructions stored at partially in memory”.  The 
Claims 2-16 depend upon claim 1, and thus include the aforementioned limitation(s).

Claim 8 further recites “a word or term embedding module that is stored at partially in the memory and including or coupled with the at least one microprocessor”.  The intended scope is not clear because it is not clear what the module is or includes in relation to the memory and/or the at least one microprocessor.
Claims 9-12 depend upon claim 8, and thus include the aforementioned limitation(s).

As per claim 17, the intended scope is not clear because it is not clear what is meant by “computer executable instructions stored at partially in memory”.  The examiner has assumed, for the purposes of examination, that at least some of the instructions are stored in memory.
Claims 18-21 depend upon claim 17, and thus include the aforementioned limitation(s).

Claim 22 recites “a plurality of modules, at least one of which is stored at least partially in memory and comprises at least one microprocessor”.  The intended scope is not clear because it is not clear what the modules are or include in relation to the memory and/or the at least one microprocessor.  The scope of the claim is further made 
Claims 23-27 depend upon claim 22, and thus include the aforementioned limitation(s).

Claim 23 recites “a word or term embedding module that is stored at partially in the memory and including or coupled with the at least one microprocessor”.  The intended scope is not clear because it is not clear what the module is or includes in relation to the memory and/or the at least one microprocessor.
Claims 24-25 depend upon claim 23, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2010/0241828).

As per claim 1, Yu teaches a computer implemented method for implementing an intelligent system with dynamic configurability, comprising: identifying, by one or more intelligent modules comprising computer executable instructions stored at partially in memory and executed by at least one microprocessor [the programs are executed on one or more computing clusters including at least one processing unit and memory for storing the instructions to be executed (paras. 0033-34, fig. 2, etc.)], a plurality of flow nodes for a software application [the system analyzes software applications and creates a directed graph (EPG) including vertices (nodes) and edges for the application to be scheduled for execution on various nodes of compute cluster(s) (para. 0032-38, etc.)]; determining a dynamic flow for executions of the intelligent system with the plurality of flow nodes, one or more dynamic conditions, and one or more dynamic actions, without hard-coded inter-dependency between two or more flow nodes of the plurality of flow nodes [a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (paras. 0032-38, 0041-42, 0080-84, etc.)]; and transforming the intelligent system into a dynamically configured intelligent system by performing a modification pertaining to one [a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (paras. 0032-38, 0041-42, 0080-84, etc.)].

As per claim 2, Yu teaches wherein a dynamic condition associated with or included in a flow node in the dynamic flow is independently evaluated to generate a dynamic evaluation result during an execution of the dynamic flow, wherein the intelligent system is transformed into the dynamically configured intelligent system at least by performing the modification pertaining to one or more flow nodes in the dynamic flow, without affecting remaining flow nodes in the dynamic flow [a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution; which can also include adding nodes to the graph (paras. 0032-38, 0041-42, 0080-84, etc.)].

[a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (paras. 0032-38, 0041-42, 0080-84, etc.); where each vertex executing based upon runtime data is a dynamic action based upon evaluation of the dynamic condition].

As per claim 17, see the rejection of claim 1, above, wherein Yu teaches an article of manufacture comprising a non-transitory computer accessible storage medium having stored thereupon a sequence of instructions which, when executed by at least one processor or at least one processor core executing one or more threads, causes the at least one processor or the at least one processor core to perform a set of acts for implementing the method [the programs, as well as the management modules, are executed on one or more computing clusters including at least one processing unit and memory for storing the instructions to be executed (paras. 0033-34, fig. 2, etc.)].

As per claim 22, see the rejections of claims 1 and 17, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8, 9, 18, 18, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2010/0241828) in view of Redlich (US 2009/0254572).

[a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (paras. 0032-38, 0041-42, 0080-84, etc.)]; 
While Yu teaches utilizing machine learning and graph analysis on data (see, e.g., Yu: para. 009) it does not teach identifying or generating one or more classification modules for classifying one or more terms in the runtime data with machine learning; and classifying the one or more terms with at least one classification module.
Redlich teaches identifying or generating one or more classification modules for classifying one or more terms in the runtime data with machine learning; and classifying the one or more terms with at least one classification module [a dynamic automated classification system is generated and may be configured by a user or administrator to include semantic parsing, pattern matching, and dictionary categorization on data inputs (paras. 0011-13, 1110-1111, 1213-1218, 1432-1442, 2867, etc.)].
Yu and Redlich are analogous art, as they are within the same field of endeavor, namely configuring distributed processing systems including data mining.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize and configure the categorization and 
Redlich provides motivation as [enterprises and organizations must manage the access to the information and use of the information and monitor such access and use and audit (log) these activities, therefore it is necessary to have an information classification system or engine which automatically categorizes information in unstructured information files and labels the same and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (paras. 0006-8, etc.) and it is very important to apply exact classification to acronyms, words, and phrases and automated classification is essential to create efficiency, to support classification required in high-volume data flows, and to reflect other requirements including validation, authentication, and reproducibility (para. 1434, etc.)].

As per claim 5, Yu/Redlich teaches identifying and linking a helper item with a classified term from the runtime data using the at least one classification module; and improving accuracy or completeness of the at least one classification module [job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.); and an information classification system or engine which automatically categorizes information in unstructured information files and labels the same and permits the enterprise to establish a policy for that information and implement the policy recommendation with specific actions to ensure that the information is properly handled, distributed, retained, deleted (document retention) and otherwise managed (Redlich: paras. 0006-8, etc.) including policy information which may be linked in the metadata and other optimizations performed for storage and distribution (Redlich: paras. 0188, 0334, 0692, 0701, etc.)].

As per claim 8, Yu teaches identifying a data set corresponding to the plurality of flow nodes into a word or term embedding module that is stored at partially in the memory and including or coupled with the at least one microprocessor [a system that reads query logs gathered by an Internet search service, extracts the query strings, and builds a histogram of query frequencies sorted by frequency (paras. 0038-39)]; 
While Yu teaches extracting terms (see above) it does not explicitly teach identifying or determining a plurality of object model clusters and a plurality of characteristic clusters for the data set with word or term embedding techniques; and identifying runtime data from a user during execution of the intelligent system.
Redlich teaches identifying or determining a plurality of object model clusters and a plurality of characteristic clusters for the data set with word or term embedding [dynamic automated classification system is generated and may be configured by a user or administrator to include semantic parsing, pattern matching, and dictionary categorization on data inputs (paras. 0011-13, 1110-1111, 1213-1218, 1432-1442, 2867, etc.) including key word tagging and classification categorization (para. 0004, 0013, 0251, etc.)]; and identifying runtime data from a user during execution of the intelligent system [the system may identify data from a user, either via presenting of identification or via categorization (paras. 0122-124, 0190-192, 0330, 0392, etc.)].
Yu and Redlich are analogous art, as they are within the same field of endeavor, namely configuring distributed processing systems including data mining and natural language processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize identifying terms/words in data streams and categorizing the data, as well as user identification using classification, as taught by Redlich, in the system for query categorization and planning taught by Yu.
Redlich provides motivation as [certain policies or release of information/security may be based on user identification (para. 0497, 0518, etc.) and it is very important to apply exact classification to acronyms, words, and phrases and automated classification is essential to create efficiency, to support classification required in high-volume data flows, and to reflect other requirements including validation, authentication, and reproducibility (para. 1434, etc.)].

[a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.) where the runtime data is categorized by input data categorization (clustering) (Redlich: paras. 0011-13, 0251, 0797, 0956, 1110-1111, 1213-1218, 1432-1442, 2867, etc.)].

As per claim 18, see the rejection of claim 4, above.

As per claim 19, see the rejection of claim 5, above.

As per claim 23, see the rejection of claim 8, above.

As per claim 24, see the rejection of claim 9, above.


Claims 6, 7, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2010/0241828), in view of Redlich (US 2009/0254572), and further in view of Horvitz (US 6,901,398).

As per claim 6, Yu/Redlich teaches the computer implemented method of laim 5, as described above.
While Yu/Redlich broadly teaches training an automated classifier (see above), it does not explicitly teach identifying a plurality of classification metrics or measures; determining one or more learning classification schemes with the plurality of classification metrics or measures; and identifying or generating one or more classification modules with the one or more learning classification schemes.
Horvitz teaches identifying a plurality of classification metrics or measures; determining one or more learning classification schemes with the plurality of classification metrics or measures; and identifying or generating one or more classification modules with the one or more learning classification schemes [default or universal classifier that is pre-trained with features that have relatively universal discriminatory relationships for multiple people and that is operable to produce a measure that a message is classified as having one of several characteristics (abstract, etc.) and a training set and user configurations may be selected to personalize a selected classifier, including retraining the classifier, to improve accuracy (col. 12, line 49 to col. 13, line 20; etc.)].
Yu/Redlich and Horvitz are analogous art, as they are within the same field of endeavor, namely classifier systems.

Horvitz provides motivation as [The second classifier, after personalization, is intended to classify information at a level exceeding that of the first classifier based on the specific preferences, habits, and desires of the user who personalizes the second classifier (abstract) and improvements in flexibility, ease of use, and accuracy over conventional systems are achieved (col. 12, line 49 to col. 13, line 20; etc.)].

As per claim 7, Yu/Redlich/Horvitz teaches retraining the one or more learning classification schemes into one or more retrained learning classification schemes with active learning data; and improving the one or more classification modules with at least the one or more retrained learning classification schemes [default or universal classifier that is pre-trained with features that have relatively universal discriminatory relationships for multiple people and that is operable to produce a measure that a message is classified as having one of several characteristics (abstract, etc.) and a training set and user configurations may be selected to personalize a selected classifier, including retraining the classifier, to improve accuracy (col. 12, line 49 to col. 13, line 20; etc.)].

As per claim 20, see the rejection of claim 6, above.

.


Claims 10-12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2010/0241828), in view of Redlich (US 2009/0254572), and further in view of Gaussier (US 2006/0009963)

As per claim 10, Yu/Redlich teaches normalizing the data set into a normalized data set [the system may tag the raw data based upon the categorization, as well as normalizing the data (Redlich: para 1043-1046, 1492, 2381, etc.)]; reducing the data set or the normalized data set into a reduced data set at least by performing a reduction process on the data set or the normalized data set [the system enables information formlessness including reduction to increase security (Redlich: paras. 0394-396, etc.)]; generating a dictionary for the reduced data set [the system supports configurable dictionary encoding options for semantic, semiotic, classification, categorization for utility, perspective, repurposing, and information sharing (Redlich: paras. 1055-1061, etc.)]; 
Gaussier teaches training the word or term embedding module with one or more training instances comprising one or more analogical tasks [the categorizer for categorizing words/terms in the input is trained on a training set for one language to categorize in multiple languages, where this training is accomplished using bilingual lexicons adapted to the content and/or structure of the categorizer (para. 0038)]; and mapping a plurality of tokens in the dictionary to a set of vectors in a vector [the categorizer identifies bilingual lexicons in content and may perform tokenization, lemmatization and POS-tagging using a bilingual dictionary (paras. 0039-41, etc.)].
Yu/Redlich and Gaussier are analogous art, as they are within the same field of endeavor, namely word/term extraction and categorization and language processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include training the word/term categorizer and mapping a plurality of tokens in the dictionary, as taught by Gaussier, for the word/term categorization system using a configurable dictionary in the system of Yu/Redlich.
Gaussier provides motivation as [by training the categorizer in multiple languages using the multilingual dictionary information retrieval may be performed in multiple languages (abstract, para. 0038, etc.)].

As per claim 11, Yu/Redlich/Gaussier teaches pruning the dictionary [the dictionary may be monitored and recoded (Redlich: para. 1061, etc.) where the context vectors and the multilingual dictionary may be pruned (Gaussier: paras. 0044, 0062, etc.)]; determining the one or more training instances and multiple degrees of freedom for the one or more training instances based in part or in whole upon a balance between performance and accuracy of the intelligent system [the categorizer for categorizing words/terms in the input is trained on a training set for one language to categorize in multiple languages, where this training is accomplished using bilingual lexicons adapted to the content and/or structure of the categorizer (Gaussier: para. 0038); where training is a tradeoff between performance of the training and accuracy (i.e., trained to some set level of accuracy or some set amount of time, etc.)]; and determining customizable weight structures for the word or term embedding module [the dictionary may be monitored and recoded (Redlich: para. 1061, etc.) where dictionaries contain some one million English language entries. Entries are distinguished by type as acronyms, words, and phrases but stored together. These entries are used for white listing, black listing, gray listing and also contextual classification and weighting (Redlich: paras. 1188-1193, etc.) the categorizer is trained to produce weighted representations of neighbor words as context vectors as well as a weighted dictionary (Gaussier: paras. 0032, 0054, 0071, etc.)].

As per claim 12, Yu/Redlich/Gaussier teaches executing the one or more training instances at the word or term embedding module; and generating the set of vectors as a distribution of weights of tokens in the dictionary with the customizable weight structures [the dictionary may be monitored and recoded (Redlich: para. 1061, etc.) where dictionaries contain some one million English language entries. Entries are distinguished by type as acronyms, words, and phrases but stored together. These entries are used for white listing, black listing, gray listing and also contextual classification and weighting (Redlich: paras. 1188-1193, etc.) the categorizer is trained to produce weighted representations of neighbor words as context vectors as well as a weighted dictionary (Gaussier: paras. 0032, 0054, 0071, etc.) which can include acquiring a probability distribution (Gaussier: paras. 0065, 0084, etc.)].

As per claim 25, see the rejection of claim 10, above.


Claims 13-16, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2010/0241828) in view of Hartmann (US 6,505,342).

As per claim 13, Yu teaches identifying one or more completion graphs [the system analyzes software applications and creates a directed graph (EPG) including vertices (nodes) and edges for the application to be scheduled for execution on various nodes of compute cluster(s) (Yu: para. 0032-38, etc.)]; and executing a first flow node in the dynamic flow at least by independently evaluation one or more first dynamic conditions included in or associated with the first flow node and by executing one or more first dynamic actions based in part or in whole upon evaluating the one or more first dynamic conditions [a job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.)].
While Yu teaches controlling the software based upon the directed graph and dynamic conditions (see above) it does not teach determining one or more decision 
Hartmann teaches determining one or more decision tables based in part or in whole upon the one or more completion graphs [a directed graph of the components of the software is created as well as a decision table for reachability computation of the components of the program (abstract; col. 6, lines 54-62; col. 11, line 32 to col. 12, line 58)]; determining the dynamic flow based at least in part upon the one or more decision tables [a system for functional testing of distributed, component-based software that includes modeling dynamic behavior of a plurality of components including a directed graph of the components of the software, as well as a decision table for reachability computation of the components of the program (abstract; col. 6, lines 54-62; col. 11, line 32 to col. 12, line 58)].
Yu and Hartmann are analogous art, as they are within the same field of endeavor, namely dynamic modeling and control of software components.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a decision table in the modelling of the flow of the program, as taught by Hartmann, in the modelling of the flow of the program in the system taught by Yu.
Hartmann provides motivation as [a prime concern with respect to the construction of a global model is the ability of the model to efficiently represent a very large collection of components. The prior art teaches a basic approach for composing two state machines by applying generative multiplication rules for states and transitions. A disadvantage of this technique, however, is that it leads to a large overhead since many unreachable states are produced that have to be removed in later steps. Therefore, the resulting product uses more resources than necessary and requires more computation time for generation and minimization.  To rectify this problem, the present invention incorporates an incremental composition and reduction algorithm using a decision table (col. 8, lines 31-54; etc.)].

As per claim 14, Yu/Hartmann teaches identifying first runtime data during an execution of the first flow node [job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.)]; and updating at least one decision table into a first reduced decision table at least by discarding, ignoring, or filtering out or more first entries in the at least one decision table from further processing based in part or in whole upon the first runtime data [job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.) where an incremental composition and reduction algorithm is applied to update the decision table (Hartmann: col. 4, line 50 to col. 5, line 4)].

As per claim 15, Yu/Hartmann teaches executing a second flow node in the dynamic flow at least by independently evaluating one or more second dynamic conditions included in or associated with the second flow node and by executing one or more second dynamic actions based in part or in whole upon evaluating the one or more second dynamic conditions [job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.); where each vertex executing based upon runtime data is a dynamic action based upon evaluation of the dynamic condition].

As per claim 16, Yu/Hartmann teaches identifying second runtime data during an execution of the second flow node; and updating the first reduced decision table into a second reduced decision table at least by discarding, ignoring, or filtering out or more second entries in the first reduced decision table from further processing based in part or in whole upon the second runtime data [job manager is responsible for instantiating a job's dataflow graph, scheduling processes on nodes in the compute cluster to cause the vertex code to execute, providing fault-tolerance by re-executing failed or slow processes, monitoring the job and collecting statistics, and transforming the job dataflow graph (or simply "job graph") dynamically based on runtime data in order to optimize execution (Yu: paras. 0032-38, 0041-42, 0080-84, etc.); where each vertex executing based upon runtime data is a dynamic action based upon evaluation of the dynamic condition; and where an incremental composition and reduction algorithm is applied to update the decision table (Hartmann: col. 4, line 50 to col. 5, line 4)].

As per claim 26, see the rejections of claims 13 and 14, above.

As per claim 27, see the rejections of claim 15 and 16, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-27 are rejected.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE GIROUX/Primary Examiner, Art Unit 2125